Citation Nr: 1524475	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-11 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of each hip. 

2.  Entitlement to service connection for degenerative arthritis of each knee.  

3.  Entitlement to service connection for a bilateral foot disorder.  

4.  Entitlement to service connection for a bilateral shoulder disorder.  

5.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).  

6.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Appellant served on a period of active duty for training from September 1981 to March 1982; thereafter she served in the Mississippi Army National Guard until retiring in November 2005.  

This matter came before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of an electronic record. 

The Appellant testified at a hearing in March 2015 before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript thereof is contained within VBMS.  At the hearing the Appellant submitted additional evidence with a waiver of initial RO consideration of such evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Appellant contends that the claimed disabilities were incurred as the result of a period of active duty for training (ACDUTRA) or a period of inactive duty training (INACDUTRA).

Service treatment records and service personnel records show that a military service examination in February 1981 revealed no pertinent abnormality and in an adjunct medical history questionnaire the Appellant did not report having or having had any relevant complaint.  Service treatment records show that in February 1982 she twisted her left ankle, and on examination it was swollen and tender.  The assessment was a sprained left ankle.  X-rays were negative and she was given an Ace bandage and a warm compress.  

On general medical examination in January 1985 no pertinent abnormality was found and in an adjunct medical history questionnaire she did not report having or having had any relevant complaint.  In May 1987 the Appellant had a spasm in her right shoulder of two days duration, and she now had pain and limited movement.  The assessment was a mild muscle spasm.  A March 1989 quadrennial examination found that the Appellant had a scar or skin discoloration of the left shoulder.  In an adjunct medical history questionnaire she had no relevant complaints.  In a February 1993 medical history questionnaire the appellant reported that she was in "perfect" health and she had no relevant complaints.  An annual medical certificate in November 1995 reflects that the Appellant was fully fit for duty.  In June 1996 the Appellant complained of swollen knees and of her left side becoming numb.  She had a one year history of intermittent pain of the left side of the neck to the left shoulder, and intermittent numbness and tingling of the left wrist.  She denied radiation of pain down the right upper extremity.  She also denied having had any trauma.  She also complained of a one year history of intermittent and non-radiating left hip pain but denied having had any trauma.  She also complained of bilateral knee pain but without a history of trauma, although she had played a lot of basketball.  X-rays of the left hip, left shoulder, and cervical spine were negative.  The assessments were chronic left hip pain, bilateral patellofemoral syndrome (PFS), and intermittent left triceps strain.  On National Guard examination in November 1997 no abnormality was found and in an adjunct medical history questionnaire she had no relevant complaints.  An October 2000 report reflects that the appellant had no physical profiles and was fully fit for duty.  

In November 2001 it was noted that the Appellant needed further evaluation for arthritis of her knees and elbows.  Dr. D. C. executed a form for the Mississippi Army National Guard in March 2002 stating that the Appellant was not to run or jog due to degenerative changes in both knees.  On examination in April 2002 it was found that she had pain in both knees upon squatting.  The examination revealed that she had normal arches of her feet.  In an adjunct medical history questionnaire she reported having or having had pain of her shoulders, elbows or wrists; arthritis or rheumatism; and knee trouble of some kind.  In May 2002 the appellant was given a permanent physical profile due to degenerative joint disease (DJD).  In November 2002 it was noted that the Appellant took Celebrex and Motrin for DJD, and it was reported that she had shoulder pain.  In August 2003 the Appellant was limited in her duties due to bilateral DJD of the knees and chronic bilateral shoulder pain and neck pain.  In October 2003 the Appellant was given a permanent physical profile precluding her from performing push-ups or running due to knee, shoulder, and neck pain.  In a November 2003 medical certificate it was stated that she was taking Celebrex and Motrin for neck and shoulder pain. In November 2004 the Appellant was to be evaluated for foot and back pain.  Also in that month she complained of degeneration in her feet and knees, and rheumatism in her back and shoulders.  Private X-rays in December 2004 show that the Appellant had moderately severe osteoarthritis of the right hip and minimal osteoarthritic changes in each knee.  A report of private nerve conduction studies in February 2005, for evaluation of polyneuropathy, shows that the appellant had severe left median nerve neuropathy, most likely localized to the wrist.  A March 2005 physical profile for the Mississippi National Guard shows that the Appellant's duties were to be limited due to degenerative joint disease and CTS.  Another profile in that same month by, a podiatrist, R. R., D. P. M., reflects that her duties were to be limited due to a diagnosis of "painful feet."  In a June 2005 statement from Dr. D. C. it was reported that the Appellant had been treated since January 2001 for bilateral DJD of the knees and lateral epicondylitis of the elbows by physical therapy, cortisone injections, and NSAIDs.  As of her last visit, in July 2003, she was still on permanent restrictions with no running with her National Guard unit.  A podiatrist, R. R., D.P.M., reported in July 2005 that he had treated the Appellant since February 2004 for bilateral foot pain.  She had tried multiple conservative treatments, e.g., injections, physical therapy, and non-steroidal anti-inflammatory drugs (NSAIDs) but none had been completely successful.  She was still on permanent restrictions precluding any running in her National Guard unit.  Dr. J. H. reported in August 2005 that the Appellant had significant degenerative arthritis "of the hip and knees" and also had CTS.  She was limited to performing only clerical work.  

A November 2005 memorandum relating to Medical Fitness Standards for Retention show that the Appellant was found to not meet standards for medical fitness for retention due to "Degenerative Arthritis, Carpal Tunnel Syndrome" and that if she had more than 20 years of credible service she could retire and receive benefits at age 60.  

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the Appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.; see also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6.  

No presumptions attach (including soundness, aggravation, or presumptive diseases under service connection) unless "veteran" status is attained (although, some presumptions will not apply to periods of ACDUTRA and INACDUTRA).  In establishing "veteran" status based on aggravation during ACDUTRA, although an active duty for training claimant is not required to show that his active duty for training proximately caused the worsening of his preexisting disability, the definition of aggravation set forth in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24)(B) does require that an active duty for training claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his active duty for training.  Donnellan v. Shinseki, 24 Vet. App. 167, 173 (2010).  The causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  Id. at 173-74.  "Aggravated in the line of duty" as its used in 38 U.S.C.A. § 101(24)(B) means that in order for a claimant to establish his status as a "veteran" under 38 U.S.C.A. § 101(24)(B), he must demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of active duty for training.  Id. at 174.  

Given the above constrictions to granting service connection, the character of the Appellant's National Guard service must be established.  Although the RO obtained some documentation regarding the Veteran's service, the RO did not obtain documentation of the particular dates during which the Appellant served on ACDUTRA and INACDUTRA while with the National Guard which is relevant because service treatment records and service personnel records show treatment for the claimed disabilities.  The Retirement Points History Statement does not provide adequate information of the dates involved and only references periods in the 1980s.  Without knowing the periods in which the Appellant served on ACDUTRA and INACDUTRA, a determination cannot be made as to whether the claimed disabilities were incurred or aggravated during a period of service.  As such, information regarding the character of the Appellant's service must be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ/AMC should contact official channels to verify the Appellant's periods of ACDUTRA and INACDUTRA with the National Guard.  Reports of retirement points are not helpful in this regards. Rather, the actual dates of service are needed.

2.  Thereafter, and after undertaking any additional development deemed necessary as the result of the above development to include the conduction of VA examinations to determine whether any of the claimed disabilities were incurred or aggravated during a period of ACDUTRA and INACDUTRA, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Appellant and her representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



